EXHIBIT 10.1
PRODUCT COMMERCIALIZATION AGREEMENT
     This Product Commercialization Agreement (this “Agreement”) is entered into
by and between Mylan Pharmaceuticals Inc. (“Mylan”), a West Virginia corporation
having its corporate offices at 781 Chestnut Ridge, Morgantown, West Virginia,
26505 and Dow Pharmaceutical Sciences, Inc. (“DPSI”), a Delaware corporation
having its corporate offices at 1330 Redwood Way, Petaluma, California,
94954-1169.
     WHEREAS, DPSI has developed the Product and has filed an ANDA with the FDA
to obtain approval for the manufacture, distribution and sale of the Product in
the Territory; and
     WHEREAS, DPSI wishes to appoint Mylan as its distributor of the Product in
the Territory during the Term of this Agreement, all upon the terms and subject
to the conditions set forth in this Agreement.
     NOW THEREFORE, intending to be legally bound and in consideration of the
mutual promises, covenants and conditions set forth herein, and for other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, Mylan and DPSI agree as follows:
ARTICLE 1 DEFINITIONS
     1.1 “Adverse Drug Experience” shall mean an adverse event associated with
the use of the Product in humans, whether or not considered drug related,
including the following: an adverse event occurring in the course of the use of
a drug product in professional practice; an adverse event occurring from drug
overdose whether accidental or intentional; an adverse event occurring from drug
abuse; an adverse event occurring from drug withdrawal; and any failure of
expected pharmacological action. The above definition of “Adverse Drug
Experience” is defined by 21 C.F.R. § 314.80(a) and will be deemed to be changed
to reflect any changes to that section of the U.S. Code of Federal Regulations.
     1.2 “Affiliate” shall mean any corporation, association, partnership,
company, organization, joint venture, or other entity which directly or
indirectly controls, is controlled by, or is under common control with Mylan or
DPSI as the case may be. For purposes of this definition, control means the
ability, directly or indirectly, through ownership of securities or other equity
interests, by agreement, or by any other lawful method, to direct more than
fifty percent (50%) of the outstanding equity votes of any entity, whether or
not represented by securities, or to otherwise control the management and policy
decisions of any entity.
     1.3 “Agreement” shall mean this Product Commercialization Agreement.
     1.4 “ANDA” shall mean an Abbreviated New Drug Application within the
meaning of Section 505(j) of the U.S. Food, Drug and Cosmetic Act.
 

**   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 



--------------------------------------------------------------------------------



 



     1.5 “Commercially Reasonable Efforts” shall mean that degree of effort,
expertise and resources which a person of ordinary skill, ability and experience
in the matters addressed in this Agreement would utilize and otherwise apply
with respect to fulfilling the obligations assumed under this Agreement.
     1.6 “Cost of Goods” shall mean DPSI’s and Mylan’s (once Mylan, or a Mylan
Affiliate, begins manufacturing the Product in accordance with this Agreement)
direct costs (including out-of-pocket costs and directly allocable internal
manufacturing overheads) of manufacture, testing, validation and shipping of the
Product to Mylan’s facilities, including DPSI’s and Mylan’s acquisition and
shipping costs of API. Also, Cost of Goods shall include all labeling and
packaging of components by Mylan. [**] When, and if applicable, the Cost of
Goods shall be calculated and accrued in accordance with U.S. Generally Accepted
Accounting Principles. Cost of Goods shall not include any allocation for idle
plant or corporate overheads.
     1.7 “Commencement of Commercial Sales” shall mean the first arms — length
commercial sale of the Product by Mylan, its Affiliates, agents, or distributors
to a Third Party.
     1.8 [**]
     1.9 “[**] Patents” shall mean U.S. patents [**] or [**] and/or any
continuation, continuation-in-part, division or re-issue of either of them.
     1.10 [**]
     1.11 “DPSI” shall mean Dow Pharmaceutical Sciences, Inc.
     1.12 “Effective Date” shall mean February 21, 2008.
     1.13 “FDA” shall mean the United States Food and Drug Administration.
     1.14 “Force Majeure” shall mean any circumstances reasonably beyond a
Party’s control including, without limitation, acts of God, civil disorders or
commotions, acts of aggression, fire, explosions, floods, drought, war,
sabotage, embargo, utility failures, failure of supply of Product to Mylan,
failure to secure a supply agreement as required by Section 5.1, material
shortages, labor disturbances, strikes, a national emergency or appropriations
of property and which occurrence prevents a Party from performing its
obligations under this Agreement.
     1.15 “Indemnified Party” shall have the meaning ascribed to it in
Section 10.4.
     1.16 “Indemnifying Party” shall have the meaning ascribed to it in
Section 10.4.
     1.17 “JDC” shall mean the Joint Development Committee described in
Section 2.2.
     1.18 “Law” shall mean any rule, regulation, statute, ordinance or other
rule of law relevant to the manufacture, distribution and/or sale of any or all
of the Product, or to any other matters covered by this Agreement.
 

**   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

2



--------------------------------------------------------------------------------



 



     1.19 “Legal Expenses” shall mean the costs incurred by either Mylan or
DPSI, or both of them, in connection with the defense of any claims asserted by
a Third Party alleging infringement of such Third Party’s intellectual property
rights during the Term of this Agreement, including but not limited to counsel
fees, court costs, expert witness fees, translation expenses and other necessary
litigation expenses.
     1.20 “Losses” shall mean liabilities, damages, costs or expenses, including
reasonable attorneys’ fees, incurred by either Party which arises from any
claim, lawsuit or other action by a Third Party.
     1.21 “Mylan” shall mean Mylan Pharmaceuticals Inc.
     1.22 “Net Profits” shall mean, for any period of determination, an amount
equal to Net Sales during that period less the Cost of Goods of the Product.
     1.23 “Net Sales” shall mean, for any period of calculation, the aggregate
gross amount invoiced by Mylan to its customers during that period for
commercial sales of the Product, less:
          (a) Discounts, rebates, chargebacks, adjustments (including
retroactive or shelf stock adjustments), cash incentive payments or any other
discounts as may be accrued or actually paid, credited or given by Mylan to
customers in connection with the sale of Product;
          (b) Excise, sales and other taxes imposed upon the sale of Product
(but not taxes imposed on the income generated from such sales);
          (c) Amounts repaid or credited by reason of rejection or returns
(including by reason of customer disputed quantities, shortages, damaged
Product, or unsold or expired Product three (3) months beyond its “Sell By”
date);
          (d) All discounts, rebates, or other payments required by Law to be
made under U.S. Medicaid, Medicare or any other governmental special medical
assistance program; and
          (e) Appropriate deductions for bad debts and uncollectible accounts
for the applicable accounting Period.
     1.24 “Party” shall mean Mylan or DPSI and “Parties” shall mean Mylan and
DPSI.
     1.25 “Period” shall mean a calendar year beginning on the Commencement of
Commercial Sales and ending on December 31st and each calendar year thereafter
during the Term of this Agreement (as defined below).
     1.26 “Product” shall mean Benzoyl Peroxide / Clindamycin topical gel,
equivalent to Benzaclin® topical gel (clindamycin [1%] as clindamycin phosphate,
benzoyl peroxide [5%]) packaged in 50 gram jars.
 

**   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

3



--------------------------------------------------------------------------------



 



     1.27 “Quarter Date” shall mean any one of 30 September, 31 December, 31
March or 30 June.
     1.28 “Quarter” means each period of three (3) consecutive months during the
term of this Agreement ending on a Quarter Date provided that:
          (a) The period from the Commencement of Commercial Sales until the
first Quarter Date thereafter is deemed to be a Quarter; and
          (b) The period from the last Quarter Date prior to termination,
through the termination date, of this Agreement is deemed to be a Quarter.
     1.29 “Territory” shall mean the United States of America and its
territorial possessions and protectorates, including the District of Columbia,
Puerto Rico, the U.S. Virgin Islands, the Marshall Islands and Guam.
     1.30 “Term of this Agreement” shall have the meaning ascribed to it in
Section 12.1.
     1.31 “Third Party” shall mean any entity or person other than Mylan or DPSI
or their respective Affiliates.
ARTICLE 2 PRODUCT DEVELOPMENT
     2.1 ANDA. DPSI will prosecute the ANDA for the Product and take all actions
necessary to obtain full and effective FDA approval as expeditiously as possible
for the manufacture, distribution and sale of the Product in the Territory. If
DPSI fails or is unable or unwilling to take any action necessary in relation to
the preparation, filing, prosecution or maintenance of the ANDA for the Product,
then Mylan, either itself or through agents or designees, shall be authorized to
take all necessary and reasonable steps in connection with such filings at
DPSI’s expense, such expense to be authorized in advance by DPSI, including
without limitation, to file or have filed supplements or amendments to the ANDA
and to respond to and correspond with the FDA as necessary in connection
therewith, and DPSI shall execute such powers of attorney, consents, assignments
or other instruments as may be required for Mylan to perform such activities.
     2.2 Joint Development Committee. Mylan and DPSI shall establish a Joint
Development Committee (“JDC”) which shall monitor the progress of the ANDA
toward final approval and the other Product development and regulatory
activities DPSI is to perform under this Agreement, and to act in an advisory
capacity to the Parties in relation to such matters. The JDC shall establish a
timetable for completion of the Product development and regulatory activities
contemplated hereunder and also recommend what further development and
regulatory activities are required in order to attain full and effective final
approval from FDA for the Product in the Territory. The JDC shall be comprised
of three (3) representatives appointed by DPSI and three (3) representatives
appointed by Mylan. Meetings of the JDC may be convened upon reasonable notice
to both Parties and may be conducted either in person or telephonically or by
videoconference. In accordance with Section 8.2, the JDC shall meet quarterly to
discuss
 

**   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

4



--------------------------------------------------------------------------------



 



and agree on Product pricing strategy. The meetings and recommendations of the
JDC shall be recorded and reflected in minutes of the JDC’s meetings which shall
be reviewed and formally approved by the JDC.
ARTICLE 3 PAYMENTS AND COSTS
     3.1 Initial Payment. In consideration of the appointment of Mylan as DPSI’s
exclusive distributor of the Product in the Territory, Mylan will pay to DPSI a
one-time, nonrefundable payment of [**] U.S. DOLLARS (U.S. $[**]) as follows
(singularly and collectively “Initial Payment”):
          (a) [**] U.S. DOLLARS ($[**] USD) upon both Parties signing this
Agreement; and
          (b) [**] U.S. DOLLARS ($[**] USD) within forty five (45) calendar days
after: [**].
          3.1.1 If the payment of the Initial Payment is not received by DPSI in
terms of Section 3.1 (a) and (b), this Agreement shall automatically terminate
without further notice from DPSI.
          3.1.2 Mylan agrees that upon payment to DPSI, the Initial Payment paid
in accordance Section 3.1 (a) and (b) above is not refundable (either in whole
or in part) and is not creditable (either in whole or in part) against any other
payments made or to be made by Mylan to DPSI under this Agreement.
     3.2 Development Costs. [**] will bear and pay the costs and expenses of all
Product development work conducted pursuant to this Agreement to facilitate
regulatory approval for the Product. [**] will bear and pay the costs and
expenses of all costs associated with commercial distribution of the Product.
     3.3 Legal Expenses. If Mylan or DPSI or either of them is sued for patent
infringement in connection with the filing of the ANDA for the Product, or in
connection with the manufacture, use, distribution or sale of the Product in the
Territory during the Term of this Agreement, then Mylan shall have the right at
its option to control the defense of such litigation, and to select and direct
counsel. Mylan will consult with DPSI in regards to the defense of all such
matters. [**] will [**] all Legal Expenses incurred during the Term of this
Agreement relating to Third Party claims alleging patent infringement or other
infringement of Third Party intellectual property rights [**], regardless of
which Party actually pays or incurs such Legal Expenses. DPSI will reasonably
cooperate in the defense of any litigation relating to the Product, including
without limitation making its employees available for interviews, meetings,
discovery proceedings and trial, answering discovery requests and producing
documents and things as may be necessary. Neither DPSI nor Mylan will enter into
any settlement of any litigation or other dispute or claim, or any agreement
with any Third Party, the effect of which could be to delay the market launch
date of the Product or otherwise impair or diminish the economic value of the
Product opportunity without prior notice and consultation with the other
 

**   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

5



--------------------------------------------------------------------------------



 



Party and without the other Party’s express written consent, not to be
unreasonably withheld. For avoidance of doubt, the provisions in this Section
relating to the sharing of Legal Expenses shall relate solely to Third Party
claims alleging infringement of any Third Party’s intellectual property rights.
ARTICLE 4 EXCLUSIVITY
     4.1 Exclusive Development. During the Term of this Agreement, DPSI will
develop the Product for Mylan, and [**] shall supply the Product to Mylan as set
forth in Section 5.1 (unless Mylan manufactures the Product as set forth in
Section 5.2), for sale in the Territory, on an exclusive basis. DPSI will not
prepare or file any application seeking approval to commercialize the Product in
the Territory other than for Mylan in accordance with this Agreement.
     4.2 Semi-Exclusive Distribution. Mylan’s commercial distribution rights
with respect to the Product within the Territory shall be exclusive.
Notwithstanding the foregoing, DPSI and/or any of its Affiliates may, in DPSI’ s
discretion, itself and not through any Third Party, commercialize a DPSI-branded
version of the Product under a DPSI trade name and trade dress and NDC number,
subject to DPSI’s payment to Mylan of [**] of gross margin received by DPSI as
would have been generated by Mylan under agreed terms of sale of the Product and
as derived from all Product sale by DPSI of the DPSI-branded version of the
Product in the Territory under this Agreement.
     4.3 No Sales Outside the Territory. During the Term of this Agreement,
Mylan shall not promote or distribute the Product outside the Territory, nor
shall Mylan sell such Product to any purchaser that Mylan knows, or reasonably
ought to know, intends to resell or redistribute the Product outside the
Territory. For avoidance of doubt, nothing in this Agreement shall preclude or
limit Mylan or its Affiliates from marketing, promoting, manufacturing,
purchasing, distributing, or selling Third Party drug products that contain the
same active ingredients as the Product outside the Territory; provided, Mylan
notifies DPSI of its intention to do so thirty (30) days prior commencement of
such Third Party drug sales outside the Territory.
     4.4 [**]
ARTICLE 5 SUPPLY AGREEMENT AND MANUFACTURING RIGHTS
     5.1 Supply Agreement with [**]. Mylan, DPSI and [**] shall enter into a
mutually satisfactory agreement pursuant to which Mylan is assured supply of the
Product throughout the Term of this Agreement.
     5.2 Mylan Manufacturing Rights. Mylan and its Affiliates shall have the
right to manufacture the Product either in or outside the Territory and DPSI
shall provide all necessary consents, assignments and reasonable regulatory and
technical assistance as may be reasonably necessary in order to effectuate the
change in the site of manufacture of the Product.
 

**   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

6



--------------------------------------------------------------------------------



 



ARTICLE 6 REGULATORY RESPONSIBILITIES
     6.1 ANDA Holder’s Responsibilities. As the holder of the ANDAs, DPSI will
have sole authority to deal with regulatory matters relating to the Product
except as otherwise specifically stated in this Agreement. During the Term of
this Agreement, DPSI shall pay all associated fees and maintain all ANDAs for
the Product in accordance with applicable Law and requirements of the FDA,
including the filing of all annual and other reports or filings required by the
FDA, and all other regulatory and governmental permits, licenses and approvals
for the Product that are necessary for DPSI to manufacture, package, test,
label, handle and ship the Product to Mylan and its Affiliates in accordance
with the terms of this Agreement and applicable Law.
     6.2 NDC Codes. Mylan shall obtain its own labeler code, drug listing and
NDC for use in connection with the sale of Product pursuant to the terms and
conditions of this Agreement, and will promptly provide such information to DPSI
as needed for inclusion on the label of Product supplied to Mylan pursuant to
this Agreement.
     6.3 Adverse Drug Experiences. Mylan will submit to DPSI all reports of
Adverse Drug Experiences reported to Mylan, together with all relevant
information possessed by Mylan, in a format to facilitate direct submission to
the FDA and in accordance with applicable CFR that are from time to time in
effect so as to allow DPSI to meet all periodic and annual safety and regulatory
obligations to the FDA. Mylan shall also promptly submit to DPSI all Product
complaints for investigation and feedback to DPSI. Each Party shall cooperate
with the other and provide information in its possession to the extent necessary
for the other Party to comply with all legal requirements relating to the
manufacture or marketing of the Product in the Territory. The Parties will use
Commercially Reasonable Efforts to agree upon a customary pharmacovigilance
protocol as promptly as practicable after the Effective Date to provide for the
necessary exchange of adverse event and related information. DPSI and Mylan will
cooperate in good faith in establishing a mechanism, for timely customer
responses to inquiries of a medical or technical nature with respect to the
Product.
     6.4 Recalls. Mylan and DPSI will immediately inform the other in writing if
it believes one or more lots of any Product may be subject to recall from
distribution, and will confer on the reasons for such belief. To the extent
permitted by Law and public safety, the Parties will confer before initiating
any Product recall. If the Parties do not reach agreement on the need for
Product recall, either Party may initiate a Product recall. The Party initiating
the recall shall initially bear the cost thereof and shall carry out the recall
in accordance with best industry practices. In the event it is determined that a
recall resulted from a breach by any Party of any of its representations or
warranties under this Agreement, such Party shall be responsible for the costs
of the recall. The cost of any unnecessary or groundless recall shall be borne
by the Party initiating or requesting such recall. Except as otherwise provided
above, the cost of any Product recall based on, resulting from, or arising in
connection with any labeling issue, a failure to warn issue or a defect design
issue shall be borne by DPSI.
 

**   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

7



--------------------------------------------------------------------------------



 



     6.5 Retention of Samples. DPSI shall keep such samples and records in
respect of the Product as are required by applicable Law for such period of time
as may be required by Law.
     6.6 FDA Correspondence. Each of Mylan and DPSI shall promptly inform the
other of any correspondence from the FDA regarding the Product that would
materially affect its ability to meet its obligations under this Agreement. Each
of Mylan and DPSI shall notify the other promptly of any materially adverse
inspections by the FDA or other regulatory authorities which pertain to the
Product or to the facilities of such Party or its Affiliate where the Product is
being manufactured or stored, or any occurrences or information that arise out
of DPSI’s or Mylan’s manufacturing activities that could have reasonably been
expected to have adverse regulatory compliance or reporting consequences
concerning any Product or which might otherwise be reasonably expected to
adversely affect the supply by DPSI of the Product to Mylan. Mylan agrees that
DPSI shall be solely responsible for responding to any correspondence from the
FDA relating to the Product and shall be the sole point of contact with the FDA
regarding the Product. DPSI will give Mylan thirty (30) days (or such other
amount of time as may be imposed on DPSI) to review and comment on any proposed
communications with the Office of Generic Drugs of the FDA that in DPSI’s
opinion materially affect (excluding periodic and routine reports) the Product
and shall take Mylan’s comments which are received within the required time, if
any, into account in communicating with FDA.
     6.7 Quality and PV Agreement. Within ninety (90) days following mutual
signature of this Agreement, the Parties shall enter into a Quality and
Pharmacovigilance Agreement (which may be two separate contracts) in form and
content reasonably acceptable to the Parties and containing protocols and
specific responsibilities for handling Product quality complaints, Adverse Drug
Experience reports, and professional medical service inquiries in accordance
with Mylan’s and/or DPSI’s standard operating procedures and in conformity with
FDA requirements and applicable Law. Mylan will bear the responsibility of the
Pharmacovigilance Agreement at its cost and make the information available to
DPSI to meet the regulatory requirements.
ARTICLE 7 PROFIT SHARING
     7.1 Profit Sharing.
          7.1.1 Mylan shall pay DPSI [**] percent ([**]%) of Mylan’s Net Profits
derived from sales of Product in the Territory.
          7.1.2 For the first fiscal year Quarter in which the Commencement of
Commercial Sale of the Product occurs, and for in that Quarter only, the profit
share will be paid by Mylan on a Quarterly basis. Subsequent to such Quarter,
the profit sharing payments will be calculated and paid to DPSI on a monthly
basis. A monthly report of gross sales will be provided within ten (10) days of
the end of each month. A monthly report of Net Sales, Net Profit and DPSI’s
profit share will be generated within forty five (45) days of the end of each
month, together with a report detailing the calculations.
 

**   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

8



--------------------------------------------------------------------------------



 



          7.1.3 All payments will be made within forty five (45) days of the end
of each month (except for the first payment which will be due forty five
(45) days after the first Quarter).
          7.1.4 If Net Sales of the Product in the Territory generate in excess
of [**] US Dollars ($[**] USD) in Net Profit in a Period, then DPSI will be paid
an additional [**] percent ([**]%) share (for a total of [**] percent ([**]%))
of the incremental Net Profit above [**] US dollars ($[**] USD). For any Period
which is less than twelve (12) months, Net Sales and Net Profit shall be
prorated accordingly.
          7.1.5 If Net Sales of the Product in the Territory generate in excess
of [**] US Dollars ($[**] USD) in Net Profit in a Period, DPSI will be paid an
additional [**] percent ([**]%) share (for a total of [**] percent ([**]%)) of
the incremental Net Profit above [**] US dollars ($[**] USD). For any Period
which is less than twelve (12) months, Net Sales and Net Profit shall be
prorated accordingly.
     7.2 Recordkeeping. During the Term of this Agreement and for one (1) year
thereafter, or for such longer period as may be required by Law, both DPSI and
Mylan shall prepare and retain accurate books and records as are needed to
determine Cost of Goods, Net Sales and Net Profit. Such records shall be made
available for reasonable review, audit and inspection upon reasonable notice and
with reasonable frequency, upon the other Party’s request for the purpose of
verifying the other Party’s calculations, payments made and due, and the basis
for such calculations or payments. Audits and inspections may be conducted by a
Party’s own personnel and/or retained consultant(s) who agree to be bound by a
reasonable confidentiality agreement.
ARTICLE 8 PRODUCT DISTRIBUTION
     8.1 Promotion of the Product. During the Term of this Agreement, Mylan
shall use Commercially Reasonable Efforts to promote the Product in the
Territory; provided, however, that Mylan shall not be deemed to have failed to
abide by or have failed to perform in accordance with the foregoing standard if
Mylan is prevented from performing or is hindered in its performance by any act
or omission of DPSI or by Force Majeure.
     8.2 Launch Decisions, Timing and Pricing of Product. Prior to the
Commencement of Commercial Sale of the Product in the Territory by Mylan, and to
the extent permitted by Law, Mylan and DPSI shall discuss in good faith and
endeavor to agree upon specific launch and pricing plans for the Product,
including the following: Product launch price; Product pricing and plans that
will be effective upon entry of the first generic competitor to the Product and
subsequent generic competitors; annual Product price strategy/actions; and
inclusion of the Product in other Mylan group product pricing arrangements. If
the Parties should after good faith negotiations have failed to agree on any the
foregoing matters, such matters shall be referred to the President of Mylan and
the Chief Executive Officer of DPSI for a final decision.
 

**   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

9



--------------------------------------------------------------------------------



 



ARTICLE 9 OWNERSHIP OF APPLICATIONS AND INTELLECTUAL PROPERTY
     9.1 Ownership of ANDA. DPSI shall own and maintain at its own cost all
ANDAs and associated regulatory filings made for the Product.
     9.2 Ownership of Inventions and Know-How. DPSI shall own all inventions and
know-how made by DPSI in connection with the development of the Product under
this Agreement, and shall have the sole right to apply for and prosecute in its
own name applications for any appropriate patents, registrations, or other
intellectual property protection for any and all such inventions. Mylan shall
own all inventions and know-how made by Mylan or its Affiliates in connection
with the Product, and shall have the sole right to apply for and prosecute in
its own name applications for any appropriate patents, registrations, or other
intellectual property protection for any and all such inventions. During the
term of this Agreement, both Parties grant to one another a fully paid-up
royalty-free, non-revocable, world-wide license to the intellectual property
owned by each Party to the extent necessary to perform each Party’s duties and
to exercise each Party’s rights under this Agreement.
ARTICLE 10 INSURANCE AND INDEMNIFICATION
     10.1 Product Liability Insurance. Each Party shall, during the Term of this
Agreement and for two (2) years after termination or expiration of this
Agreement, obtain and maintain at its own cost and expense from a qualified
insurance company (provided however that Mylan may be self insured for such
amounts through one or more Affiliates), comprehensive general liability
insurance and product liability insurance providing protection against any and
all claims, demands, and causes of action arising out of any defects, alleged or
otherwise, of the Product or its use, design, labeling or manufacture, or any
material incorporated in the Product. The amount of coverage shall be a minimum
of ten million US dollars ($10,000,000 USD) combined single limit coverage for
each occurrence for bodily injury and/or for property damage. Each Party agrees,
upon request, to name the other Party as an additional insured on such policy
and to furnish the other Party with a certificate of insurance evidencing such
insurance coverage, and the insured Party shall not at any time act pursuant to
this Agreement unless such insurance is in effect.
     10.2 Indemnity by DPSI. DPSI agrees to indemnify, defend and hold harmless
Mylan and its Affiliates and their respective directors, officers, employees,
consultants, representatives and agents from and against any and all Losses
relating to (i) any material breach by DPSI of its representations, covenants or
warranties in this Agreement, and (ii) any negligence or willful misconduct of
DPSI or its Affiliates and their respective directors, officers, employees,
consultants, representatives and agents, in the exercise of any of DPSI’s rights
or the performance of any of DPSI’s obligations under this Agreement.
     10.3 Indemnity by Mylan. Mylan agrees to indemnify, defend and hold
harmless DPSI and its Affiliates and their respective directors, officers,
employees, consultants, representatives and agents from and against any and all
Losses relating to (i) any material breach by Mylan of its representations,
covenants or warranties in this Agreement, and (ii) any negligence or willful
misconduct of Mylan or its Affiliates and their respective directors,
 

**   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

10



--------------------------------------------------------------------------------



 



officers, employees, consultants, representatives and agents, in the exercise of
any of Mylan’s rights or the performance of any of Mylan’s obligations under
this Agreement.
     10.4 Procedure. A Party seeking indemnification under this Agreement
(“Indemnified Party”) shall promptly notify, in writing, the other Party
(“Indemnifying Party”) of the assertion of any claim or discovery of any fact
upon which the Indemnified Party intends to base a claim for indemnification. An
Indemnified Party’s failure to so notify the Indemnifying Party shall not,
however, relieve such Indemnifying Party from any liability under this Agreement
to the Indemnified Party with respect to such claim except to the extent that
such Indemnifying Party is actually denied, during the period of delay in
notice, the opportunity to remedy or otherwise mitigate the event or
activity(ies) giving rise to the claim for indemnification and thereby suffers
or otherwise incurs additional Losses as a result of such failure. The
Indemnifying Party, while reserving the right to contest its obligations to
indemnify, shall be responsible for the defense of any claim, demand, lawsuit or
other proceeding in connection with which the Indemnified Party claims
indemnification. The Indemnified Party shall have the right at its own expense
to participate jointly with the Indemnifying Party in the defense of any such
claim, demand, lawsuit or other proceeding, but with respect to any issue
involved in such claim, demand, lawsuit or other proceeding with respect to
which the Indemnifying Party has acknowledged its obligation to indemnify the
Indemnified Party, the Indemnifying Party shall have the right to select
counsel, settle, try or otherwise dispose of or handle such claim, demand,
lawsuit or other proceeding on such terms as the Indemnifying Party shall deem
appropriate, subject to any reasonable objection of the Indemnified Party. An
Indemnifying Party’s right to control, select counsel for, settle, defend, try
or otherwise dispose of or handle a claim, demand, lawsuit or other proceeding,
does not give the Indemnifying Party the right: (i) to admit wrongdoing of any
kind by or on behalf of the Indemnified Party; (ii) to falsely disparage the
reputation of the Indemnified Party; (iii) to cause the Indemnified Party to be
debarred; or (iv) to agree by or on behalf of the Indemnified Party to the
imposition upon it of any monetary or other liability or obligation which cannot
and/or will not be fully assumed and performed by the Indemnifying Party.
     10.5 Indemnification Obligations Survive Termination. The Parties’
indemnification obligations under this Agreement shall survive termination or
expiration of this Agreement.
ARTICLE 11 REPRESENTATIONS AND WARRANTIES
     11.1 Mylan warrants and represents the following:
          11.1.1 Mylan is a corporation duly organized, validly existing and in
good standing under the laws of the state of West Virginia.
          11.1.2 Mylan has all requisite power and authority to enter into this
Agreement and has the requisite skill, knowledge, staffing, financial resources
and ability to carry out its obligations hereunder. The person signing this
Agreement has the necessary corporate authority to legally bind Mylan to the
terms set forth herein.
 

**   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

11



--------------------------------------------------------------------------------



 



          11.1.3 Mylan’s execution of this Agreement and performance of the
terms set forth herein will not cause Mylan to be in conflict with or constitute
a breach of any agreement or understanding with any Third Party.
          11.1.4 To Mylan’s knowledge and belief, there are no suits, actions,
claims, proceedings, or investigations pending or threatened by or before any
court, by any governmental agency or any person or entity relating to the
matters set forth herein.
          11.1.5 Mylan’s execution of this Agreement and performance hereunder
do not and will not be in material conflict with any law, ordinance, statute or
regulation.
          11.1.6 Mylan is not debarred and Mylan has not and will not knowingly
use in any capacity the services of any person debarred under subsection 306(a)
or (b) of the U.S. Generic Drug Enforcement Act of 1992.
          11.1.7 Mylan has and will maintain throughout the term of this
Agreement all permits, licenses, registrations and other forms of governmental
authorization and approval as required by applicable laws in order for Mylan to
execute and deliver this Agreement and to perform its obligations hereunder in
accordance with all laws that are applicable to Mylan.
          11.1.8 [**]
          11.1.9 If at any time any of these representations and warranties is
no longer accurate, Mylan shall immediately notify DPSI of such fact.
     11.2 DPSI warrants and represents the following:
          11.2.1 DPSI is a corporation duly organized, validly existing and in
good standing under the laws of Delaware.
          11.2.2 DPSI has all requisite power and authority to enter into this
Agreement and has the requisite skill, knowledge, staffing, financial resources
and ability to carry out its obligations hereunder. The person signing this
Agreement has the necessary corporate authority to legally bind DPSI to the
terms set forth herein.
          11.2.3 DPSI’s execution of this Agreement and performance of the teens
set forth herein will not cause DPSI to be in conflict with or constitute a
breach of any agreement or understanding with any Third Party.
          11.2.4 To DPSI’s knowledge and belief, there are no suits, actions,
claims, proceedings, or investigations pending or threatened by or before any
court, by any governmental agency or any person or entity relating to the
Product or any other matters set forth herein.
          11.2.5 To DPSI’s knowledge and belief, the manufacture, use or sale of
the Product in the Territory does not and will not infringe upon the Dermik
Patents.
 

**   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

12



--------------------------------------------------------------------------------



 



          11.2.6 [**]
          11.2.7 DPSI’s execution of this Agreement and performance hereunder do
not and will not be in material conflict with any law, ordinance, statute or
regulation.
          11.2.8 DPSI is not debarred and DPSI has not and will not knowingly
use in any capacity the services of any person debarred under subsection 306(a)
or (b) of the U.S. Generic Drug Enforcement Act of 1992.
          11.2.9 DP SI has and will maintain throughout the term of this
Agreement all permits, licenses, registrations and other forms of governmental
authorization and approval as required by applicable laws in order for DPSI to
execute and deliver this Agreement and to perform its obligations hereunder in
accordance with all laws that are applicable to DPSI.
          11.2.10 DPSI has not granted, and will not grant during the Term of
this Agreement, any other distribution rights to any Third Party or to any
Affiliate of DPSI in the Territory regarding the Product.
     11.3 Limitation of Representations and Warranties. Neither party shall be
deemed to make any representations or warranties, whether express or implied,
except as specifically set forth herein. All other warranties express or
implied, including with regard to the Product to be supplied by DPSI hereunder,
and the implied warranties of merchantability and fitness for a particular
purpose are hereby disclaimed by each party.
ARTICLE 12 TERM AND TERMINATION
     12.1 Term. The Term of this Agreement shall commence on the date this
Agreement is signed by both Parties and shall continue until the tenth (10th)
anniversary of the Commencement of Commercial Sales of such Product in the
Territory, unless earlier terminated in accordance with the provisions of this
Agreement (“Term of this Agreement”). The Term of this Agreement shall be
extended for a period equal to the period of judicial restraint if Product sales
are enjoined and the Product cannot lawfully be sold in the United States,
notwithstanding the Parties’ expectation that the Product does not infringe any
Third Party intellectual property.
     12.2 Termination.
          12.2.1 This Agreement may be terminated by mutual agreement of the
Parties, or by either Party upon sixty (60) days’ prior written notice to the
other Party if such other Party breaches any material provision of this
Agreement and fails to cure that breach within such sixty (60) day period. Any
notice of material breach under this Section shall specify the default
complained of, setting forth the underlying reasons for its belief a default has
occurred and the remedy sought. The Party allegedly in default may cure the
asserted breach or pursue the dispute resolution and arbitration process
specified in Section 13.8 within the notice period. If arbitration is demanded
the Agreement shall continue in full force and effect as if the alleged breach
had not occurred, pending the outcome of such arbitration.
 

**   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

13



--------------------------------------------------------------------------------



 



          12.2.2 Either party may terminate this Agreement on immediate notice
if at any time the other Party: (a) voluntarily files in any court pursuant to
any statute of any governmental authority a petition in bankruptcy or insolvency
or for the appointment of a receiver or trustee of such party or of its assets;
(b) shall be served with an involuntary petition against it, filed in any
insolvency proceeding, and such petition shall not be dismissed within sixty
(60) days after the filing thereof; (c) shall be a party to any dissolution or
liquidation; or (d) makes a general assignment for the benefit of creditors.
          12.2.3 This Agreement may be terminated on immediate notice if the
manufacture, distribution or sale of the Product in the Territory would
materially contravene any applicable Law; provided, however, no termination
shall occur if the manufacture, distribution or sale of the Product can be
brought into compliance with such Law within a reasonable period of time and at
a reasonable expense to the parties hereto following the notice of
non-compliance or violation.
          12.2.4 Termination of this Agreement for any reason shall be without
prejudice to: (a) DPSI’ s right to receive all payments due from Mylan, if any,
as of the effective date of such termination; (b) Mylan’s right to receive all
payments due from DPSI, if any, as of the effective date of such termination;
(c) Mylan’s right to sell such Product remaining in its inventory, and at
Mylan’s option, Mylan may elect to take delivery of and sell the Product covered
by any purchase order issued by Mylan prior to the effective date of
termination; and (d) any other legal, equitable, or administrative remedies as
to which either Party is or may become entitled.
ARTICLE 13 MISCELLANEOUS PROVISIONS
     13.1 Governing Law. This Agreement shall by governed by the laws of the
state of New York.
     13.2 Confidentiality. The existence of this Agreement and its terms, and
all communications between the Parties and their representatives relating to the
subject matters of this Agreement shall be considered Confidential Information
under the Confidentiality Agreement between Mylan and DPSI dated November 8,
2006 and as amended October 30, 2007, and shall not be disclosed by either Party
except as authorized by such Confidentiality Agreement (as amended) or as
required by law. Notwithstanding anything in this Section 13.2 or the
Confidentiality Agreement to the contrary, DPSI may disclose this Agreement and
its terms to (i) any potential acquiror of all of the equity of DPSI, (ii) any
potential purchaser of all or substantially all of the assets of DPSI or (iii)
any underwriter for the public offering of the equity securities of DPSI, in
each case subject to the prior execution by such potential acquiror, purchaser
or underwriter of a confidentiality agreement that is no less restrictive in
terms and scope than the provisions of the Confidentiality Agreement with
respect to the Confidential Information. All confidential communications between
the Parties pertaining to legal matters shall be conducted subject to a common
interest privilege agreement between the Parties.
 

**   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

14



--------------------------------------------------------------------------------



 



     13.3 Licenses and Permits. Each Party shall, at its sole cost and expense,
maintain in full force and effect all necessary licenses, permits, and other
authorizations required by law in order to carry out its duties and obligations
hereunder.
     13.4 Independent Contractors. This Agreement shall not constitute or give
rise to any employer-employee, agency, partnership, or joint venture
relationship among or between the Parties, and each Party’s performance
hereunder is that of a separate, independent entity in pursuit of a common
purpose.
     13.5 No Modification. None of the terms of this Agreement shall be amended
or modified except in writing signed by all the Parties.
     13.6 Successors and Assigns. Any change of control of Mylan, whether by the
sale of substantially all of Mylan assets or a majority of Mylan’s shares, to a
Third Party shall give rise to the right of DPSI to terminate this Agreement
with immediate effect and reclaim all rights regarding the Product in the
Territory. DPSI shall have thirty (30) days from the date of receipt of notice
from Mylan that a change of control of Mylan has occurred to exercise this
right. Except for an assignment to an Affiliate of a Party, neither Party shall
assign any of its rights or obligations under this Agreement without the prior
written consent of the other Party, such consent may be withheld on the grounds
of reasonable and articulated commercial considerations. Subject to the
foregoing, each Party shall be entitled to assign all or any of its rights or
obligations under this Agreement to an Affiliate.
     13.7 Entire Agreement. This Agreement constitutes the entire agreement
between the Parties respecting the subject matter hereof and supersedes all
previous term sheets, correspondence and any and all other writings and
understandings except for the Confidentiality Agreement, as amended, as referred
to in Section 13.2 which shall remain in full force and effect.
     13.8 Dispute Resolution / Arbitration. All disputes between the Parties
relating to or arising out of this Agreement, including but not limited to
disputes, claims, defenses involving or requiring the interpretation, validity,
enforceability, alleged breach or performance of this Agreement, shall be
subject to the following dispute resolution procedure.
     First, the dispute shall be presented to the President of Mylan and the
Chief Executive Officer of DPSI. If the President and CEO are unable to resolve
the dispute in a mutually satisfactory manner then the matter shall be submitted
to a non-binding mediation before a mediator chosen by, and acceptable to, both
Parties.
     If the Parties cannot resolve their dispute through non-binding mediation,
then the matter shall be finally resolved by arbitration under the rules of the
American Arbitration Association regarding commercial disputes. The arbitration
proceedings shall be conducted in New York City, New York, or in such other
location as the Parties may mutually agree. The Parties will each bear their own
costs and expenses, including legal fees, incurred in connection with such
arbitration proceedings.
 

**   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

15



--------------------------------------------------------------------------------



 



     Nothing in this Section 13.8 restricts either Party’s freedom to seek
urgent relief from a court to preserve a legal right or remedy, or to protect a
proprietary or trade secret right, or to otherwise seek emergency legal or
equitable remedies necessary to preserve or restore the status quo pending the
outcome of arbitration, and no such court action shall be deemed a waiver of the
requirement to arbitrate disputes pursuant to this Section.
     13.9 Limitation of Liability. In no event shall either Party or their
respective Affiliates be liable to the other Party or its Affiliates for
special, punitive, indirect, incidental, exemplary or consequential loss or
damage, or for lost profits, based on a contract, tort, or any other legal
theory, arising out any breach of this Agreement or otherwise relating to the
subject matter of this Agreement, except as may be specifically and expressly
stated in this Agreement.
     13.10 Severability. To the extent any provision or term of this Agreement
is or becomes unenforceable or invalid by operation of Law, such
unenforceability or invalidity shall not affect the remaining provisions of this
Agreement. The Parties agree to renegotiate in good faith a substitute provision
that to the extent possible accomplishes the original business purpose of the
provision held to be unenforceable or invalid.
     13.11 Construction. The language in all parts of this Agreement shall be
construed, in all cases, according to its plain meaning. The Parties acknowledge
that each Party and its legal counsel have reviewed this Agreement and that any
rule of construction to the effect that any ambiguities are to be resolved
against the drafting Party shall not be employed in the interpretation of this
Agreement. The Article and Section headings and captions are placed herein
merely as a matter of convenience and shall not affect the construction or
interpretation of any of the provisions of this Agreement.
     13.12 No Third Party Benefit. This Agreement shall be binding upon and
inure solely to the benefit of the Parties, their respective Affiliates and
their permitted assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any Third Party any right, benefits or remedies
of any nature whatsoever under or by reason of this Agreement.
     13.13 Further Acts. Each of the Parties shall do, execute and perform and
shall procure to be done and perform all such further acts, deeds, documents and
things as the other Party may reasonably require from time to time to give full
effect to the terms of this Agreement.
     13.14 Press Releases. All press releases and other public announcements
relating to this Agreement or the transactions contemplated hereby will be
prepared and issued only with the prior mutual consent of Mylan and DPSI, except
that Mylan may disclose freely that DPSI is the inventor of the Product, and
otherwise except as disclosure may be required by Law.
     13.15 Costs. Each Party will pay its own costs and expenses in connection
with the negotiation, preparation, execution and performance of this Agreement,
except as otherwise provided herein.
     13.16 Notices. Any notices given under this Agreement shall be in writing,
sent by overnight delivery by a reputable service (e.g. FedEx) with an
additional copy by fax or e-mail,
 

**   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

16



--------------------------------------------------------------------------------



 



and shall be deemed effective on the date of mailing. Unless otherwise changed
by notice in writing, notices may be served at the following addresses:

     
If to Mylan:
  If to DPSI:
 
   
Mylan Pharmaceuticals Inc.
  Dow Pharmaceutical Sciences, Inc.
781 Chestnut Ridge Road
  1330 Redwood Way
Morgantown, WV 26505
  Petaluma, CA 94954-1169
Attn: President
  Attn: President and CEO
 
   
With a copy to:
   
 
   
Mylan Inc.
   
1500 Corporate Drive, Suite 400
   
Canonsburg, PA 15317
   
Attn: General Counsel
   

     13.17 Counterparts. This Agreement may be executed in one or more
counterparts, each of which is to be considered an original and taken together
as one and the same document. Faxed or electronic images of signatures shall be
effective as an original.

                              EXECUTED AND AGREED:                    
 
                            DOW PHARMACEUTICAL SCIENCES, INC.       MYLAN
PHARMACEUTICALS INC.    
 
                            By:   /s/ Bhaskar Chaudhuri       By:   /s/ Harry A.
Korman                          
 
  Printed Name:   Bhaskar Chaudhuri           Printed Name:   Harry A. Korman  
 
 
  Title:   President and CEO           Title:   President North America    
 
  Date:   3-14-2008           Date:   3-12-2008    

 

**   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

17